Citation Nr: 1616821	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-37 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints and/or stress fractures of the lower extremities.

2.  Entitlement to an increased rating for degenerative disc disease of the lumbosacral spine, rated initially as 20 percent disabling and as 40 percent disabling from March 21, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, continued a denial of service connection for stress fractures and continued a 20 percent rating for degenerative disease of the lumbar spine ("lumbar spine disability").  

In July 2013, during the pendency of the appeal, the RO increased the rating for the lumbar spine disability to 40 percent, effective March 21, 2012.  This decision constitutes a partial grant of the benefits sought on appeal; the issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran testified at a videoconference hearing before the undersigned in June 2014 and a transcript of that hearing is of record.

The Board remanded the case in August 2014 for further development, including obtaining VA treatment records and scheduling the Veteran for VA examinations of the lumbar spine and lower extremities.  VA treatment records have since been associated with the claims file, and the Veteran underwent VA examinations in September 2014.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran also initiated appeals on the issues of service connection for bilateral knee disabilities, bilateral leg cramps/restless leg syndrome, and a left wrist disability; and entitlement to an earlier effective date for the grant of service connection for left lower extremity radiculopathy with meralgia paresthetica.  In a June 2015 rating decision, the RO granted entitlement to service connection for degenerative joint disease of the bilateral knees, sleep apnea (claimed as restless leg syndrome), and left ulnar motor neuropathy in the mid-elbow area (claimed as left wrist).  As such, those claims are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  With regard to the claim for an earlier effective date for left lower extremity radiculopathy with meralgia paresthetica, a Statement of the Case was issued in September 2013 and the Veteran did not perfect an appeal of the issue by filing a substantive appeal (VA Form 9).  As such, the claim for an earlier effective date for left lower extremity radiculopathy with meralgia paresthetica is not before the Board.  


FINDINGS OF FACT

1.  The evidence is in relatively equipoise on whether any current diagnosis of bilateral shin splints is etiologically related to service. 

2.  For the period of appeal prior to March 21, 2012, the lumbar spine disability manifested by pain, flexion limited to 60 degrees, and a combined range of motion of at least 130 degrees.

3.  For the period of appeal from March 21, 2012, the lumbar spine disability has manifested by pain, pain on motion, and forward flexion limited to no more than 30 degrees.





CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral shin splints are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  For the period of appeal prior to March 21, 2012, the criteria for the assignment of disability evaluation in excess of 20 percent for the lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2015).

3.  For the period of appeal from March 21, 2012, the criteria for the assignment of a disability evaluation in excess of 40 percent for the lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

As the Board is granting the claim for service connection for bilateral shin splints, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

With regard to the claim for an increased rating for the lumbar spine disability, the RO provided notice letters to the Veteran in May 2005 and January 2006, prior to adjudication of the claim for service connection.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's claim for a higher initial rating is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the claim for an increased initial rating.  

The record nevertheless establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his increased rating claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claim. 

The Veteran underwent VA lumbar spine examinations in May 2006, March 2012, and September 2014 to obtain medical evidence regarding the etiology and severity of the lumbar spine disability.  The examination reports are adequate as the examiners reviewed the file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claims.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of these appeals, as it is competent medical evidence pertaining to the questions of current disability to decide the claims.  See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

II.  Service Connection Claim

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bilateral Shin Splints

The Veteran contends that shin splints and/or stress fractures occurred in boot camp and again throughout his military career.  He states that he has had periodic and recurring pains in both lower legs, particularly after walking on hard surfaces for several hundred yards, and that he uses a cane.  See the January 2005 statement; August 2006 statement; October 2009 VA Form 9.

STRs indicate that in May 1976 the Veteran reported having two days of leg pain.  Upon physical examination, the Veteran's legs were tender at the tibias.  The initial impression was of myositis and myalgia with rule-out stress fractures.  X-rays showed bilateral areas of cortical thickening on the tibias that was possibly related to stress fractures.  The Veteran was put on light duty for six weeks.  In a February 1992 service retirement examination, however, the Veteran's lower extremities were found to be clinically normal.  The Veteran has also not identified or submitted any medical evidence establishing a diagnosis of a shin splints or stress fractures any time after active service until a February 2007 VA examination.  

The evidence of record is in equipoise on the issues of whether the Veteran has a current diagnosis of shin splints and/or stress fractures, and whether any such current diagnosis is related to the in-service diagnosis of possible stress fractures.  

In the February 2007 VA examination, the Veteran reported that he had pain along the shins when he walked one-half mile to his job at the post office, and that he also had pain when he walked up inclines.  Upon physical examination, the Veteran was initially slightly stiff when walking but after a few steps his gait normalized.  There was no evidence of tenderness over the anterior tibia or posterior calf.  X-rays of the knees, tibias, and fibulas revealed some bilateral knee diagnoses but were otherwise normal.  Although shin splints were noted as a diagnosis, the examiner noted that it was less likely than not that the current anterior leg pain was related to the in-service stress fractures because there was no evidence of chronicity of the problem, as there was no evidence of treatment in the years since leaving the service.  The examiner further specified that it was unlikely that the myositis, myalgia noted in 1976 caused any of the current conditions, and that it was more likely than not that the in-service stress fractures/shin splints healed with appropriate treatment at that time.

In December 2012 ankle and knee examinations, the Veteran reported having anterior leg pain, the left greater than the right, after walking in hard sole shoes for a quarter mile or more.  The examiner indicated with further elaboration that the Veteran currently or at some point in history had bilateral shin splints.  In May 2013, the VA examiner reviewed all the available records using the Acceptable Clinical Evidence (ACE) process because the existing medical evidence provided sufficient information on which to for a medical opinion and an examination would likely provide no additional relevant information.  The examiner clarified that there was no current diagnosis of shin splints, as the Veteran's lower legs were nontender in the examination and there were no findings to support a current diagnosis of shin splints.

In June 2014, the Veteran testified in a Board hearing that he has had shin pain when he walks since the in-service diagnosis of shin splints/stress fractures.  He stated that hard-soled shoes aggravated the pain and tennis shoes alleviated some of the pain.

The Veteran had a third VA examination of his knees and lower extremities in September 2014.  The examiner found that the Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  

In May 2015, a VA doctor reviewed the Veteran's claims file and provided a medical opinion that the Veteran had a current diagnosis of history of bilateral shin splints, currently non-tender on examination, which at least as likely as not had their onset in service.  The VA doctor opined that the Veteran lay statements were credible and supported by STRs, including a 1984 examination in which the Veteran reported that he experienced cramping in both legs, particularly after running.  

On this record, the Board finds that the competent and credible evidence is at least in equipoise as to whether the Veteran has a current diagnosis of shin splints, which was incurred in or caused by an in-service injury, event, or illness.  The Board finds all of the VA medical opinion to be competent and credible.  The opinions were all rendered based on review of STRs and post-service treatment records, and the examination opinions were rendered after physical examination of the Veteran.  In addition, the examiners provided at least some rationale and bases on which they relied to form their opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Veteran's statements are also found to be competent and credible.  He is competent to describe observable symptoms such as pain in his shins.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The statements are credible because they have been consistent and are confirmed by the circumstances of his service, as discussed above.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination or medical opinion to reconcile the conflicting medical opinions.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, service connection for bilateral shin splints is warranted.

III.  Increased Rating Claim

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Diagnostic Codes 5235, vertebral fracture or dislocation; 5236, sacroiliac injury and weakness; 5237, lumbosacral or cervical strain; 5238, spinal stenosis; 5239, spondylolisthesis or segmental instability; 5240, ankylosing spondylitis; 5241, spinal fusion; and 5242, degenerative arthritis of the spine; are rated under the following general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Code 5242, degenerative arthritis of the spine, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Finally, Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under that formula, a 10 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (2).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Lumbar Spine Disability
Period of the Appeal Prior to March 21, 2012

The Veteran's lumbar spine disability is rated under Diagnostic Code 5242, for degenerative arthritis of the spine.  As discussed above, ratings under this diagnostic code requires consideration of Diagnostic Code 5003, for degenerative arthritis, which provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.

The Board notes preliminarily that in addition to the lumbar spine disability, the Veteran is also service-connected for left foot drop associated with the lumbar spine disability (rated as 40 percent disabling effective March 26, 2012; rated previously as left lower extremity radiculopathy with meralgia paresthetica), and right lower extremity meralgia paresthetica (rated as noncompensable).  These issues are not on appeal.

The preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the lumbar spine disability under Diagnostic Code 5242 for the period of appeal prior to March 21, 2012.  For a 40 percent rating, there must be evidence of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Alternatively, a 40 percent rating is warranted where the evidence shows the Veteran has had incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, where "incapacitating episode" is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In this case, the weight of the competent and credible evidence shows that for the period of appeal prior to March 21, 2012, flexion was to 60 degrees, the combined range of motion was at least 130 degrees, and there was no ankylosis.

The Veteran underwent a VA examination in May 2006.  He reported having intermittent low back pain that may be related to some activities.  He denied radiation of pain distally in the lower extremities and weakness in the lower extremities.  He also reported having flare-ups a number of times per year, but had not missed any work due to the low back condition.  Upon physical examination, the Veteran had thoracic rotation to 45 degrees.  Range of motion measurements included forward flexion to 60 degrees, extension to 20 degrees, and lateral bending to 25 degrees left and right.  The Veteran did not report any discomfort with range of motion testing, and there was no tenderness to palpation to the lumbar paraspinal muscles.

VA treatment records indicate that in February 2007, the Veteran reported having severe back problems and being so stiff he could not move because he had run out of his prescriptions.  The next month, he was noted as having osteoarthritis involving the lumbar and cervical spine with severe muscle spasms at times, incapacitating him.  He began physical therapy on his back in April 2007.  In September 2007, he was noted to have marked decrease range of motion in the lumbar spine with palpable lumbar spasm.  The impression was diffuse muscle tenderness and spasm secondary to old injuries, with no evidence of lumbar spine degenerative disease.  In December 2007, the Veteran reported that he fell on some ice and had low back and left shoulder pain.

In October 2009, the Veteran's spouse and two colleagues submitted lay statements that the Veteran fell in December 2007 and hurt his neck, back, legs, knees, and ankles.  His spouse, L.B., indicated that flare-ups of back pain cause him to wear a back brace, use a TENS unit (which appears to have been issued to the Veteran for left shoulder and neck pain in May 2009), and take medication.  His colleague, I.H. stated that the Veteran came to work in pain, and the next day he went to the ER and came back with a back brace.  She also indicated that for the next 4-6 weeks, he went home early from work due to pain.  J.D. stated that from early December 2007 to January 2008, the Veteran had very limited body movement/motion.  J.D. asserted that the could not bend his back, walk at a normal pace, or carry any normal sized load while walking.

In February 2011, the Veteran was issued a straight cane for back pain with radiculopathy.  In May 2011, finding suggested mild left L5-S1 radiculopathy, subacute and chronic.  The Veteran had a left L5/S1 hemilaminectomy and foraminotomy surgery in September 2011.  (The Veteran was granted a temporary evaluation of 100 percent for surgery necessitating convalescence for the period of September 26, 2011 to December 31, 2011.  A 20 percent evaluation was assigned from January 1, 2012.)

In March 2012, the Veteran reported that his low back pain had improved since surgery.

Review of the evidence of record indicates that the Veteran did not meet the criteria for a higher evaluation for the manifestations of his lumbar spine disability for this period of the appeal.  The sole measure of forward flexion taken during the period of appeal indicated that the Veteran had forward flexion to 60 degrees.  In addition, although the May 2006 VA examination report did not include lateral rotation measurements, the combined range of motion of the thoracolumbar spine was at least 130 degrees, and there was no evidence of favorable ankylosis of the entire thoracolumbar spine.

The Board has considered whether a disability rating higher than 20 percent is warranted for this period of the appeal based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 24 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination for this period of the appeal.  Although the Veteran reported increasing pain, the May 2006 VA examination report, the only measured range of motion for this period of the appeal, indicated that there was no discomfort reported with range of motion testing and repeated movement.  In other words, the medical evidence does not show that any additional limitation due to pain more nearly approximated a finding of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the 20 percent rating contemplates any functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination for this period of the appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 20 percent for the Veteran's back disability for the period of the appeal prior to March 21, 2012.  

A higher rating is not warranted under Diagnostic Code 5243, as there is no evidence of IVDS during this period of the appeal.  However, even assuming the Veteran did have a diagnosis of IVDS, there is also no medical evidence of physician-prescribed bed rest (aside from the September 2011 surgery, for which the Veteran has already received a temporary evaluation of 100 percent for surgery necessitating convalescence), which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

In addition, as noted above, the Veteran was already service-connected for bilateral lower extremity radiculopathy for this period of the appeal, and there is no objective evidence of any other neurologic abnormalities, including bowel or bladder impairment, to warrant a separate rating under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).  The May 2006 VA examination report is silent for mention of any neurologic abnormalities, and the Veteran has not reported neurologic symptoms other than radicular pain.

In sum, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's lumbar spine disability for the period of appeal prior to March 21, 2012, and the appeal is denied.  As a preponderance of the evidence is against the award of an increased evaluation for this period of the appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  



Period of the Appeal from March 21, 2012

The preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the lumbar spine disability for this period of the appeal.  For a 50 percent rating, the evidence must show that there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Alternatively, a 60 percent rating is warranted where the evidence shows the Veteran has had incapacitating episodes having a total duration of at least six weeks during the past 12 months, where "incapacitating episode" is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In this case, the weight of the competent and credible evidence shows that for the period of appeal from March 21, 2012, flexion was to at least 30 degrees and there was no ankylosis of the thoracolumbar spine.

The Veteran had a second VA thoracolumbar spine examination in March 2012.  He reported having slight improvement in pain since the September 2011 surgery.  He also reported that he was working full time at a Navy base and took Vicodin to relieve flare-ups that lasted a couple of hours and occurred a few times per week.  Range of motion measurements showed forward flexion to 40 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right and left lateral rotation to 20 degrees.  There was objective evidence of painful motion at zero degrees for all measurements.  After repetitive use testing with three repetitions, forward flexion was to 30 degrees, extension was to 20 degrees, right and left lateral flexion was to 10 degrees, and right and left lateral rotation was to 20 degrees.  The examiner indicated that functional loss or limitation of range of motion after repetitive use included less movement than normal, excess fatigability, incoordination, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The Veteran also had localized tenderness or pain to palpation of the thoracolumbar spine, and loss of lumbar lordosis.  He did not have guarding or muscle spasms.  He also did not have any neurologic abnormalities except for radiculopathy of the lower extremities, for which he is already service-connected.

In April 2012, the Veteran had an initial evaluation for physical therapy for a variety of issues, including low back pain.  His plan of care included physical therapy once per week for four weeks.  VA treatment records indicate the Veteran was subsequently seen for physical therapy in May and June 2012.

In September 2012, the Veteran's supervisor at work, J.M. submitted a statement that the Veteran frequently had difficulty walking, especially after sitting for a long period of time (about one hour).  She stated that the Veteran frequently had to use leave to attend doctors appointments or was unable to come into work due to pain.  She did not specifically mention the Veteran's low back.  The Veteran's spouse, L.B., submitted another statement in September 2012, indicating that the Veteran's problems have gotten worse over the years; she also did not specifically mention the Veteran's low back.

In June 2013, the Veteran reported in a VA neurology clinic appointment that his low back pain had somewhat improved after surgery in September 2011, but that he occasionally had filare-ups of pain.  The treating doctor noted that the Veteran's gait was antalgic and he used a cane.  In December 2013, the Veteran was approved to participate in a moderate intensity exercise program.

The Veteran testified in a Board hearing in June 2014.  He asserted that he had limited motion, including being unable to turn sideways or bend sideways.  He stated that he had continuous pain, even after surgery, and that he used Bengay and heating pads that stuck on his back at least once per week.  The Veteran stated that he had to stand up and move around at least once per hour at work and at home due to back pain.  He testified that his back impacted him daily at work, as he was unable to pick up more than a couple reams of paper and could not help move furniture around, and that he called in sick to work approximately 12-15 times per year because of his back.  He also stated that he was limited around the house, including being unable bend over to pick things up and not carrying heavy things (like more than one bag of groceries in each hand).

Also in June 2014, the Veteran reported that he had low back pain that prevented him from moving a lot.  In August 2014, he reported that his back pain had worsened again about two months prior.  He was issued a lumbar/sacral corset with rigid stays.

Finally, the Veteran had a third VA examination of the thoracolumbar spine in September 2014.  He reported that his pain was mildly better since the surgery, but he had left lumbosacral spine pain with radicular pain to left leg, which he stated was not constant.  Initial range of motion measurements included forward flexion to 60 degrees (with objective evidence of painful motion at 50 degrees), extension to 10 degrees (painful motion at 5 degrees), right lateral flexion to 10 degrees (painful motion at 5 degrees), left lateral flexion to 15 degrees (painful motion at 5 degrees), and right and left lateral rotation to 15 degrees (painful motion at 10 degrees).  After repetitive-use testing with three repetitions, flexion was to 50 degrees, extension was to 5 degrees, right and left lateral flexion was to 15 degrees, and right and left lateral rotation was to 15 degrees.  His functional impairment included less movement than normal, weakened movement, excess fatigability, pain on movement, and lack of endurance.  The Veteran did not have localized tenderness or pain to palpation, muscle spasms, guarding, or ankylosis of the spine.  He had signs of radiculopathy in the left lower extremity.  He also had IVDS of the thoracolumbar spine, but without any incapacitating episodes in the past 12 months.  The examiner indicated that the Veteran's lumbar spine movement was markedly decreased, had chronic left foot drop, wore a brace on the left leg and foot, and took narcotics frequently.  

The Board has considered whether a disability rating higher than 40 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  As discussed above, however, the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  Although the Veteran's symptoms included excess fatigability, incoordination, pain on movement, and interference with sitting, standing, and/or weight-bearing, the March 2012 and September 2014 VA examination reports indicate that the Veteran had forward flexion to at least 30 degrees after three repetitions of repetitive-use testing.  In sum, even considering the effects of pain, the Veteran retained ranges of motion in the thoracolumbar spine.  In other words, any additional limitation due to pain does not more nearly approximate a finding of favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the 40 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination for this period of the appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 40 percent for the Veteran's back disability for the time period of the appeal.  

A higher rating is not warranted under Diagnostic Code 5243.  Although the Veteran was found to have IVDS in the September 2014 VA examination, there is no medical evidence of incapacitating episodes having a total duration of at least four weeks, or physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

In addition, as noted above, the Veteran is already service-connected for left foot drop and right lower extremity radiculopathy for this period of the appeal, and there is no objective evidence of any other neurologic abnormalities, including bowel or bladder impairment, to warrant a separate rating under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).  The March 2012 VA examiner indicated that the Veteran did not have any neurologic abnormalities except for radiculopathy of the lower extremities, and the September 2014 VA examiner indicated only that the Veteran had left foot drop.  Moreover, the Veteran has not reported neurologic symptoms other than radicular pain and left foot drop.

In sum, the preponderance of the evidence is against the award of a rating in excess of 40 percent for the Veteran's lumbar spine disability for the period of appeal from March 21, 2012, and the appeal is denied.  As a preponderance of the evidence is against the award of an increased evaluation for this period of the appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain and limited ranges of motion are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.32; Thun, 22 Vet. App. 111.


ORDER

Service connection for bilateral shin splints is granted.

An increased rating for the lumbar spine disability, rated initially as 20 percent disabling and as 40 percent disabling from March 21, 2012, is denied.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


